                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Criminal Case No. 18-cr-00328-PAB-2

UNITED STATES OF AMERICA,

       Plaintiff,

v.

2. LAURA LYNN JARAMILLO,

   Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on defendant Laura Lynn Jaramillo’s Motion

for Revocation or Amendment of New Mexico Magistrate Judge’s Order of Detention

[Docket No. 117] of Magistrate Judge Kevin R. Sweazea’s Order of Detention Pending

Trial [Docket No. 70 at 24], entered on October 23, 2018 in the District of New Mexico,

where the defendant was arrested pursuant to a District of Colorado arrest warrant.

The United States has filed a response [Docket No. 127].

       Defendant seeks revocation of the magistrate judge’s detention order under 18

U.S.C. § 3145(b) and requests a de novo hearing. Docket No. 117 at 9.

                Requirements for Detention Under the Bail Reform Act

       Under the Bail Reform Act, a defendant may be detained pending trial only if a

judicial officer finds “that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person

and the community.” 18 U.S.C. § 3142(e). The government bears the burden of proof
at a detention hearing. Id. The government must prove risk of flight by a

preponderance of the evidence and must prove dangerousness to any person or to the

community by clear and convincing evidence. 18 U.S.C. § 3142(f).

      In deciding whether there are conditions of release that would assure the

appearance of the defendant and the safety of the community, the magistrate judge

must consider the following factors:

      (1) the nature and circumstances of the offense charged, including
      whether the offense is a crime of violence, a violation of section 1591, a
      Federal crime of terrorism, or involves a minor victim or a controlled
      substance, firearm, explosive, or destructive device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including --

             (A) the person’s character, physical and mental condition, family
      ties, employment, financial resources, length of residence in the
      community, community ties, past conduct, history relating to drug or
      alcohol abuse, criminal history, and record concerning appearance at
      court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
      was on probation, on parole, or on other release pending trial, sentencing,
      appeal, or completion of sentence for an offense under Federal, State, or
      local law; and

      (4) the nature and seriousness of the danger to any person or the
      community that would be posed by the person’s release. . . .

      Count One of the indictment charges the defendant, among others, with a

conspiracy to distribute more than five kilograms of cocaine. This count carries a

ten-year mandatory minimum and a maximum sentence of life imprisonment.

Therefore, pursuant to 18 U.S.C. § 3142(3)(3)(A), Count One has a rebuttable

presumption of pretrial detention. In order to overcome this presumption, a


                                        2
defendant must produce some evidence to rebut the presumption. United States

v. Stricklin, 932 F.2d 1353, 1355 (10th Cir. 1991). Althoug h a defendant may

present such evidence, the Court may nevertheless take the presumption into

account as a factor in determining whether detention is appropriate. The

defendant is also charged with three other counts (use of a communications

device in connection with drug trafficking; interstate travel in aid of racketeering;

and possession with intent to distribute more than five kilograms of cocaine).

       The Order of Detention [Docket No. 70 at 24-26] found that the rebuttable

presumption of detention applied and concluded that the g overnment proved by

clear and convincing evidence that no condition or combination of conditions of

release would reasonably assure the safety of the community and proved by a

preponderance of the evidence that no condition or combination of conditions

would reasonably assure the defendant’s appearance. The magistrate judge

additionally found that (a) the weight of the evidence against the defendant was

strong; (b) she was subject to lengthy detention if convicted; (c) she had a

criminal history; (d) she had a previous failure to appear; and (e) she had

previous violations of probation, parole, or supervised release. Id. at 25-26.

       The standard for the district court’s review of a magistrate judge’s

detention order under Section 3145(a) is de novo. United States v. Cisneros,

328 F.3d 610, 616 n.1 (10th Cir. 2003). T he Court may conduct such review by

reviewing the evidence that the magistrate judge based his detention decision on




                                          3
and, in its discretion, by reviewing any additional proffers on appeal. United

States v. Davidson, 1992 WL 144641, at *2 (N.D.N.Y. June 18, 1992).

       The defendant’s motion for review is based on the following arguments:

(a) the charges against her do not involve firearms or explosives and are not

crimes of violence; (b) while the defendant is in good mental condition, she has

been on Supplemental Security Income (“SSI”) since 1985; ( c) while the

defendant has no ties to Colorado, she has lived in Las Cruces, New Mexico for

the last 27 years, her adopted grandson lives with her, and her daughter, who is

willing to accept custody of her, lives in Las Cruces; (d) while the defendant is

not working now, she would seek part-time employment if placed in a halfway

house; (e) the defendant has no financial resources to flee, but does have

sufficient resources to commute to Colorado for court appearances; and (f) most

of defendant’s criminal history is stale and most of her failures to appear were

due to her being in the hospital at the time. Docket No. 117 at 2-4.

                                     Charges

       The defendant is correct that the charges against her do not involve

allegations that she possessed firearms and are not crimes of violence.

Nevertheless, the charges are serious. For example, Count One carries a ten-

year mandatory minimum. Moreover, based on the proffer in the government’s

response, Docket No. 127, the Court finds that the government’s evidence that

the defendant was a drug courier for the drug trafficking organization charged in

the indictment is strong. The proffer indicates that the defendant was stopped

on August 4, 2017 transporting seven kilograms of cocaine from Las Cruces to

                                         4
Denver, after having driven another load of suspected narcotics from Las Cruces

to Denver on July 30, 2017. Id. at 4-6.

                                 Community Ties

       The defendant has no community ties to Denver or to Colorado. Although

she has community ties to Las Cruces, Docket No. 117 at 7-8, the defendant’s

proposal to release her to the custody of her daughter in Las Cruces would

require the defendant, on her own, to travel between Las Cruces and Denver

during the winter. The government’s proffer indicates that, at the time of the

traffic stop on August 4, 2017, the defendant had no driver’s license or

insurance. The motion does not indicate how she would travel to Denver if

released on bond; it merely says that she would “commute.” Id. at 7. The fact

that she is on SSI is a neutral factor. Her receiving disability does not seem to

have prevented her from traveling between Las Cruces and Denver, but there is

no evidence that she has traveled that route during the winter. The Court finds

that, in light of the vagueness of her travel plans, her more recent failures to

appear, and the significant time she is facing if convicted, her community ties to

Las Cruces would not ensure her appearance in this case.

                          Defendant’s Criminal History

       The defendant has a lengthy criminal history, although most of her

convictions occurred in the 1990s. Docket No. 97 at 6-12. T he defendant claims

that the convictions from the 1990s occurred during a time when she was

addicted to heroin. Docket No. 117 at 8. T he Pretrial Services Report, however,



                                          5
does not indicate any conditions related to substance abuse treatm ent

associated with her sentences for these cases. More relevant is the fact that the

defendant has at least two failures to appear in the last six years. Docket No. 97

at 11.

                                    Conclusion

         Reviewing de novo the proffers made on appeal by both sides and the

Pretrial Services Report prepared by the District of New Mexico for the detention

hearing, the Court finds that there that is no combination of conditions that will

reasonably assure the safety of the community and the appearance of the

defendant. While the defendant has rebutted the presumption of detention, the

government has shown clear and convincing evidence that the defendant has

been involved in trafficking cocaine, which involvement presents a danger to the

community. Her danger to the community is further evidenced by the proffer

that, when she was stopped on August 4, 2017 on Interstate 25 in Colorado

carrying seven kilograms of cocaine, she did not have insurance or a valid

driver’s license and had her grandson in the vehicle with her. Docket No. 127 at

6. These circumstances demonstrate extremely bad decision making. The

defendant’s failures to appear also demonstrate by a preponderance of the

evidence that the defendant poses a risk of flight, even if she were released to a

halfway house in Colorado. Upon de novo review, the Court agrees with Judge

Sweazea that the defendant should be detained until trial.

         Wherefore, it is



                                          6
      ORDERED that Defendant Jaramillo’s Motion for Revocation or

Amendment of New Mexico Magistrate Judge’s Order of Detention [Docket No.

117] is denied.


      DATED December 31, 2018.

                               BY THE COURT:


                                s/Philip A. Brimmer
                               PHILIP A. BRIMMER
                               United States District Judge




                                     7
